Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first Office action on the merits. Claims 1-14 are currently pending and addressed below.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1, 2-7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “fine and superfine material” in claim 1 is a relative term which renders the claim indefinite. The term “fine and superfine material” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claims 2-7 and 9 are indefinite due to their dependence on claim 1.
Claim 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term “can be controlled” is indefinite, this language may be read as the device also not being controlled.  It is suggested to change “can be” to “is” to alleviate this ambiguity.
Claim 12-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 12-14 are method claims but are not written as active steps of a method.  It is suggested that active verbs be used to delineate the steps being performed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 6, 12,13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gui (CN 112058409 A) in further view of Li (CN 114534885 A). All references rely on provided English translations.
Gui discloses a method for a device that grinds and separates kudzu into superfine powder comprising:
	A feeding device that inputs material (405);
	A plurality of rounding tools (304) arranged around the circumference of a rotating disc (303);
	At least one guide apparatus that moves material to the rotating disc (4):
	A separating device that separates superfine material (111):
	An outlet (9);
	An air inlet (404) for supplying air over the rotating disc;
	An air outlet (901).
	Gui does not teach a cover ring arranged over the rounding tools.
Li discloses a device for grinding pills comprising:
	A cover ring (5) arranged around a grinding disc (4)
Regarding Claim 1, it would have been prima facie obvious to one of ordinary skill in the art
before the effective filing date of the claimed invention to apply the cover ring taught by Li to the rotating disc taught by Gui because the cover ring can guide material along the rotating disc and prevent it from escaping. One of ordinary skill in the art before the effective filing date of the claimed invention could have incorporated the cover ring of Li to the kudzu grinding device of Gui without undue experimentation. Further, the modification of the kudzu grinding device of Gui with the cover ring of Li would have produced the predictable results of improving internal flow guidance and circulation of materials within the device.
	Regarding Claim 2, it would have been further obvious for one of ordinary skill in the art to apply the cover ring of Li to the kudzu grinding device of Gui such that the cover ring would extend over the rounding tools arranged around the circumference of the rotating disc. The cover ring would be able to prevent coarse material from being carried away from the rotating disc until the rounding process is complete.
	Regarding Claim 3, Gui further teaches using centrifugal force to create a swirling effect on the materials being ground and classified and diverting it in a vertical direction along the guide apparatus (4) that can stop swirling in delivery to the separation device.
	Regarding Claim 4, Gui further teaches rounding tools that are convex blocks with a radius and fixed around the circumference of the rotating disc.  
	Regarding Claim 6, Gui further teaches a device for air supply that directs air upward and enables the material being grinded to interact with the rounding tools on the rotating disc. The blowing air also enables separation of materials.
Claim 12-14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gui (CN 112058409 A) in further view of Li (CN 114534885 A). All references rely on provided English translations.
Gui discloses a method for a device that grinds and separates kudzu into superfine powder comprising:
	Inputting material with a feeding device (405);
	Rotating a disc (303) with a plurality of rounding tools (304) A plurality of rounding tools (304) arranged around the circumference of the disc;
	Moving material to the rotating disc using at least one guide apparatus (4);
	Separating superfine material with a separating device (111);
	Moving separated material out an outlet (9);
	Supplying air from an air inlet (404) over the rotating disc;
	Releasing air through an outlet (901).
	Gui does not teach a cover ring arranged over the rounding tools.
Li discloses a device for grinding pills comprising:
	Covering material being ground with a cover ring (5) arranged around a grinding disc (4)
Regarding Claim 12, it would have been prima facie obvious to one of ordinary skill in the art
before the effective filing date of the claimed invention to apply the cover ring taught by Li to the grinding method with a rotating disc taught by Gui because the cover ring can guide material along the rotating disc and prevent it from escaping. One of ordinary skill in the art before the effective filing date of the claimed invention could have incorporated the cover ring of Li to the kudzu grinding method of Gui without undue experimentation. Further, the modification of the kudzu grinding method of Gui with the cover ring of Li would have produced the predictable results of improving internal flow guidance and circulation of materials within the device. 
Regarding Claim 16, Gui further teaches rounding tools that are convex blocks with a radius fixed around the circumference of the rotating disc.  
Regarding Claim 13 and 15, Gui further teaches the grinding method using centrifugal force to create a swirling effect on the materials being ground and diverting it in a vertical direction along the guide apparatus (4) that can stop swirling in delivery to the separation device.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gui (CN 112058409 A) in view of Li (CN 114534885 A) and in further view of Gu Wei (CN 205550480 U).
Gui and Li teach the claim limitations of claim 1 as above. They do not teach a separator arranged coaxially with the rotating disc.
Gu Wei teaches a grain grinder with a separation screen (unnumbered).
Regarding Claim 7, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the separation screen taught by Gu Wei to the rotating disc taught by Gui because the separating screen can classify the material within the device. One of ordinary skill in the art before the effective filing date of the claimed invention could have incorporated the separating screen of Gu Wei to the rotating disc of Gui without undue experimentation. Further, the modification of the rotating disc of Gui with the separating screen of Gu Wei would have produced the predictable results of separating fine material from superfine material within the device.

Claim 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gui (CN 112058409 A) in view of Li (CN 114534885 A) and in further view of Huang (CN 111571361 A)
Gui and Li teach the claim limitations of claim 1 as above. They do not teach a control device.
Huang teaches a glass grinder comprising a control device (unnumbered).
Regarding Claim 9, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the control device of Huang to the rotating disc taught by Gui because the control device can be used to control the speed of the rotating disc. One of ordinary skill in the art before the effective filing date of the claimed invention could have incorporated the control device of Huang to the rotating disc of Gui without undue experimentation. Further, the modification of the rotating disc of Gui with the control device of Huang would have produced the predictable results of controlling the speed of the rotating disc.
Regarding Claim 14, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the control device of Huang to the grinding method with a rotating disc taught by Gui because the control device can process information concerning a switch-off value and stop feeding of material. One of ordinary skill in the art before the effective filing date of the claimed invention could have incorporated the control device of Huang to the rotating disc of Gui without undue experimentation. Further, the modification of the rotating disc of Gui with the control device of Huang would have produced the predictable results of controlling feed of material.

Claim 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Gui (CN 112058409 A) in view of Li (CN 114534885 A) and in further view of Tang (CN 209902915 U)
Gui and Li teach the claim limitations of claim 1 as above. They do not teach a suction device or a mobile cylinder that closes the outlet.
Tang teaches a roof weld grinding device comprising a suction device and an air cylinder for controlling openings to different outlets.
Regarding Claim 10, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the suction device of Tang to the grinding device taught by Gui because the suction device can direct classified material to the outlet. One of ordinary skill in the art before the effective filing date of the claimed invention could have incorporated the suction device of Tang to the grinding device of Gui without undue experimentation. Further, the modification of the grinding device of Gui with the suction device of Tang would have produced the predictable results moving classified materials to the outlet of the device.
Regarding Claim 11, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the cylinder of Tang to the grinding device taught by Gui because the cylinder can be used to open and close the outlet. One of ordinary skill in the art before the effective filing date of the claimed invention could have incorporated the cylinder of Tang to the grinding device of Gui without undue experimentation. Further, the modification of the grinding device of Gui with the cylinder of Tang would have produced the predictable results of closing the outlet when processing and classifying material and opening the outlet when removing classified material.

Allowable Subject Matter
Claim 5 and 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The closest prior art: the kudzu grinding device taught by Gui (CN 112058409 A) does not teach a guide apparatus with a plurality of guide elements less than the number of rounding tools and a guide ring.
Claim 8 and 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The closest prior art: the kudzu grinding device taught by Gui (CN 112058409 A) does not teach guide plates arranged on the guide ring and are kinked in a lower region of the vertical plane towards to rotational direction.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ding (CN 114160268 A) for a vertical mill using a rotating grinding disc with a separator device. An unannounced inventor (CN 113731525 A) for a grain shelling device using a rotating grinding plate and separation box.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRAJ T PATEL whose telephone number is (571)272-9330. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M. T. P/
Examiner, Art Unit 3655
/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655